Name: Commission Regulation (EEC) No 2460/79 of 8 November 1979 amending Regulation (EEC) No 2104/75 as regards special detailed rules for the application of the system of licences and certificates in respect of products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 11 . 79 Official Journal of the European Communities No L 280/ 15 COMMISSION REGULATION (EEC) No 2460/79 of 8 November 1979 amending Regulation (EEC) No 2104/75 as regards special detailed rules for the application of the system of licences and certificates in respect of products processed from fruit and vegetables Whereas, in view of the particularly sensitive nature of the market in preserved mushrooms and in particular the present disturbance of that market, it is necessary to fix a lower exemption level as far as freedom from import licences or advance fixing is concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 639/79 (2), and in particular Article 9 (3) and the second subparagraph of Article 10 (3 ) thereof, Whereas the third indent of Article 4 (3) of Commis ­ sion Regulation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the applica ­ tion of the system of import and export licences and advance fixing certificates for agricultural products ( 3 ), as last amended by Regulation (EEC) No 1 955/79 (4 ), provides that no licence shall be required for the purposes of operations relating to quantities for which the amount of the security for the corresponding licence would be 5 ECU or less ; whereas the third and fourth subparagraphs of Article 5 (4) of Regula ­ tion (EEC) No 193/75 provide that no security shall be required in respect of an import or export licence or advance fixing certificate where respectively the amount of security involved is 5 ECU or less , or under certain circumstances, 25 ECU or less ; Whereas the application of these provisions as regards products processed from fruit and vegetables results , because of the range of security rates, in a wide varia ­ tion in the quantity of product covered ; Whereas it is necessary, with a view especially to admi ­ nistrative simplicity, to specify in Commission Regula ­ tion (EEC) No 2104/75 (5 ), as last amended by Regula ­ tion (EEC) No 450/79 (6), a quantity within which such products shall be imported without a licence or advance fixing certificate and a further quantity below which an import licence or advance fixing certificate shall be issued without a security being lodged , and not to apply the provisions of the fourth subparagraph of Article 5 (4) of Regulation (EEC) No 193/75 ; Article 1 The following Article 14a shall be inserted in Regula ­ tion (EEC) No 2104/75 : 'Article 14a 1 . By way of derogation from the third indent of Article 4 (3) of Regulation (EEC) No 193/75, no import licence shall be required for operations relating to a quantity not exceeding 250 kilograms of preserved mushrooms and 500 kilograms in respect of other products . 2 . By way of derogation from the third subpara ­ graph of Article 5 (4) of Regulation (EEC) No 193/75, no security shall be required in respect of an import licence or advance fixing certificate relating to a quantity not exceeding 1 000 kilo ­ grams . The provisions of the fourth subparagraph of Article 5 (4) of Regulation (EEC) No 193/75 shall not apply .' ( 1 ) OJ No L 73, 21 . 3 . 1977, p. 1 . (2 ) OJ No L 192, 31 . 7 . 1979, p. 3 . (3 ) OJ No L 25, 31 . 1 . 1975, p . 10 . ( «) OJ No L 226, 6 . 9 . 1979, p . 13 . Article 2 This Regulation shall enter into force on 3 December 1979 . (5 ) OJ No L 214, 12 . 8 . 1975, p. 20 . (6) OJ No L 57, 8 . 3 . 1979, p. 13 . No L 280/ 16 Official Journal of the European Communities 9 . 11 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1979 . For the Commission Finn GUNDELACH Vice-President